Case 5:21-cr-00004-TES-CHW Document 1 Filed 01/13/21 Page1of2  S_

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF GEORGIA

MACON DIVISION
UNITED STATES OF AMERICA : INDICTMENT
vs. UNDER SEAL
HAROLD REYNOLDS, JR. CRIMINAL NO. 5:21-CR- <j
VIOLATIONS:

: 18 U.S.C. § 2241(a)
18 U.S.C. § 2246(2)(B)
18 U.S.C. § 113(a)(1)

18 U.S.C. § 1512(a)(2)(C)

 

THE GRAND JURY CHARGES:
COUNT ONE

AGGRAVATED SEXUAL ABUSE BY FORCE
18 U.S.C. § 2241 (a
Beginning on or about April 8, 2017, and continuing through on or about April 9, 2017,
in the Middle District of Georgia, and within the special maritime and territorial jurisdiction of
the United States, namely Robins Air Force Base, Georgia, the defendant,
HAROLD REYNOLDS, JR.,
by use of force against Jane Doe 1, whose identity is known to the Grand Jury, did knowingly
attempt to cause, Jane Doe 1, to engage in a sexual act as defined in Title 18, United States Code,
Section 2246(2)(B).
All in violation of Title 18, United States Code, Section 2241(a).
COUNT TWO .
AGGRAVATED ASSAULT
18 U.S.C. § 113(a)1
Beginning on or about April 8, 2017 and continuing through on or about April 9, 2017, in

the Middle District of Georgia, and within the special maritime and territorial jurisdiction of the

United States, namely Robins Air Force Base, Georgia, the defendant,

 
Case 5:21-cr-00004-TES-CHW Document1 Filed 01/13/21 Page 2 of 2

HAROLD REYNOLDS, JR.,
did assault Jane Doe 1, whose identity is known to the Grand Jury, with intent to commit a
violation of Title 18, United States Code, Section 2241 (a).
All in violation of Title 18, United States Code, Section 113(a)(1).
COUNT THREE
TAMPERING WITH A VICTIM OR WITNESS
18 U.S.C. § 1512(aQ)(C
Beginning on or about May 28, 2017, and continuing through on or about May 29, 2017,
in the Middle District of Georgia, the defendant,
HAROLD REYNOLDS, JR.,
used the threat of physical force against Jane Doe 1, whose identity is known to the Grand Jury,
by threatening to kill and pointing a gun at Jane Doe 1, with the intent to hinder, delay, and
prevent, the communication to a law enforcement officer, of information relating to the
commission of a Federal offense, the aggravated sexual abuse and assault of Jane Doe 1.
All in violation of Title 18, United States Code, Section 1512(a)(2)(C).
A TRUE BILL.
/s/ Foreperson of the Grand Jury
FOREPERSON OF THE GRAND JURY

Presented by:

PETER D. LEARY
ACTING UNITED STATES ATTORNEY

(me

KATELYN SEMALES
ASSISTANT UNITED STATES ATTORNEY

 

Filed in open court this 4 4, day of January, 2021.
CO. OSS

Deputy Clerk

 
